Decided Mareh 24, 1914.
On Petition for Rehearing.
(139 Pac. 920.)
Opinion by
Mr. Chief Justice McBride.
In a petition for rehearing the defendant’s counsel calls our attention to a mistake made in the concluding part of the opinion, wherein we quote the instruction requested by defendant upon the question raised *555as to the illegality of the contract and treat it as having been actually given.
The requested instruction appears in the printed abstract with nothing immediately following to indicate that it was refused, or that any exception was taken; but we find in the specifications of error a statement that it was refused, and by comparison with the original bill of exceptions this appears to have been the case. As intimated in the opinion, there is no testimony indicating that any unlawful or corrupt expenditure of money was contemplated in the contract under which plaintiff was employed, which was probably the reason for the court’s refusal to instruct upon that subject. In any event, the whole testimony is before us, and upon that testimony we are satisfied the verdict and judgment are such as should have been rendered, and should therefore be affirmed, under the provisions of Article VII, Section 3, of our Constitution, as amended November 8, 1910.
It is contended that this section of the Constitution is void, because it contravenes the Fourteenth Amendment to the Constitution of the United States, in that it deprives defendant of its property without due process of law. In what respect it has this effect is not clearly pointed out in the brief which accompanies the petition. Our view of the scope and effect of the amendment to our Constitution is stated in Knight v. Beyers (Or.), 134 Pac. 787.
The petition is denied. Rehearing Denied.
Me. Justice Bean, Me. Justice Eakin and Me. Justice Ramsey concur. Me. Justice McNaey not sitting.